DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first layer of a fabric material; a second layer of the fabric material”.  The fabric material in the second layer refers back to the fabric layer of the first layer.  It is unclear if the claimed intends to for the first layer and the second layer to be the same fabric material, to have the same fabric material but refers to two of them, or intends for a fabric material for be the first layer and a fabric material be the second layer but no other similarities required.  Figures 3 and 4 show separate scrim layers being used to form the first layer and the second layer, and therefore, it does not appear that the fabric material is not the same, single fabric material to form the first layer and the second layer.  For the purpose of prior art application, Examiner will interpret the claim as encompassing both the first layer and the second layer being fabric material but not required to be the same type and structure of material and referencing the same physical material.
Claims 2-10 are rejected based on their dependency on rejected claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2016/0168350 to Tseng.
Regarding claims 1, 4, 10, 11, 14, and 18-20, Tseng teaches a composite sheet (composite laminate) comprising a core layer (internal layer) and a skin disposed on at least one surface of the core layer, specifically shown as two surfaces, reading on a first layer and a second layer, wherein the core layer comprises a web of structures comprising random crossing over of reinforcing fibers held together by a thermoplastic material and expandable graphite material dispersed in the web of structure, such as graphene based material, reading on a polymer mixture comprising one or more polymers, graphene, and a plurality of fiber randomly dispersed in the polymer mixture (Tseng, abstract, para 0023, 0071, 0084, Fig. 4).  Tseng teaches the skin being a scrim, woven fabric, or a non-woven fabric (Id., para 0083-0084), reading on a first layer of a fabric material and a second layer of the fabric material.  Tseng teaches the reinforcing fiber being chemically treated prior to use to provide desired functional groups, i.e. may be chemically treated so that they can react with the thermoplastic material, the expandable graphite or both (Id., para 0080), reading on the polymer mixture comprising a binder.
Regarding claim 4 and 14, Tseng teaches the thermoplastic material being polypropylene (Id., para 0006, 0069).  

Regarding claim 10 and 20, Tseng teaches the fibers being glass fibers (fiberglass) (Tseng, para 0080, 0085), reading on the plurality of fibers comprises fiberglass pieces randomly distributed within the polymer matrix.
Regarding claims 18-19, the limitations are directed towards a property based upon the intended use of the internal layer and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The internal layer is capable of being added to additional materials to achieve the claimed properties, absent evidence to the contrary.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0168350 to Tseng, claims 1, 4, 10, 11, 14, and 20 remain as applied above.
Regarding claims 5 and 15, Tseng teaches the thermoplastic material present in the prepreg (core layer) ranging from about 20% by weight to about 80% by weight (Tseng, para 0069) and teaches the fiber content in the prepreg may be from about 20% to about 90% by weight (Id., para 0070).  Tseng teaches a specific embodiment comprising polypropylene resin and glass fibers and comprising 5 weight percent expandable graphite based on 60 grams of polypropylene and 40 g of glass fibers (Id., para 0102), equating to about 7.7% by weight graphite of the graphite in a mixture of the polypropylene and graphite.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Tseng wherein the expandable graphite is the form of graphene, motivated by the desire of using disclosed predictably suitable forms of the expandable graphite materials disclosed by Tseng and the desire to practice the invention of Tseng based on the totality of the teachings of Tseng.  The claim has not differentiated between the polymer and the binder.  As the polypropylene is a polymer and acts as a binder, it can map to both the polymer as well as the binder.  Therefore, the polymer mixture maps to the polypropylene resin and the graphite and contains 92.3 wt% polypropylene as at least 91% of the total of the at least 90% polymer and at least 1 % of the binder and contains 7.7 wt % of the graphene.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claims 1, 4-5, 10, 11, 14-15, and 20 above, in view of US Pub. No. 2016/0194460 to Humfeld.
Regarding claims 2 and 12, Tseng teaches the graphite comprising one or more graphene base material, including in flake form (Tseng, para 0071-0073). Tseng teaches the core may include additional materials or additive to impart desired physical or chemical properties (Id., para 0091).
Tseng does not explicitly teach the graphene comprises a plurality of graphene nanoplatelets.
However, Humfeld teaches a composite material augmented with functionalized graphene as a supplement to or as a replacement for either carbon reinforcement material or the resin matrix to increase strength of the composite, wherein the functionalized graphene is in the form of graphene nanoplatelets (Humfeld, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite sheet of Tseng, wherein core comprises the graphene nanoplatelets of Humfeld, motivated by the desire of using conventionally known graphene materials predictably suitable for use in composite material and by the desire to further increase the strength of the composite.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claims 1, 4-5, 10, 11, 14-15, and 20 above, in view of US Pub. No. 2016/0194460 to WO 2017/043231 to Ippei.
Note: US Pub. No. 2020/0231764 to Zhang is being used as the English equivalent of WO 2017/043231 for prior art mapping.
Regarding claims 3 and 13, Tseng teaches the thermoplastic material being polypropylene (Id., para 0006, 0069).  Tseng is silent with regards to the melt flow rate of the thermoplastic material.
However, Zhang teaches a glass fiber-reinforced polypropylene resin composition comprising a polypropylene resin composition and glass fibers (Zhang, abstract).  Zhang teaches the melt flow rate of the polypropylene being preferably 3 to 60 g/10 minutes (Id., para 0038).  Zhang teaches if higher than 3 g/10 min, a viscosity can be obtained which allows the glass fibers to be uniformly dispersed in the polypropylene resin and when 60 g/10 min or lower, the viscosity of the resin is not lowered to such an extent that the glass fibers cannot be uniformly dispersed (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of Tseng, wherein the polypropylene has a melt flow rate of 3 to 60 g/10 min at aught by Zhang, motivated by the desire of using conventionally known polypropylenes predictably suitable for use in glass fiber reinforced polypropylene resin composition and to be sure a viscosity can be obtained which allows the glass fibers to be uniformly dispersed in the polypropylene resin.  While the reference does not specifically teach the claimed range of 10 to 60, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melt flow rate, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as to good dispersion of the glass fibers in the resin. 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claims 1, 4-5, 10, 11, 14-15, and 20 above, in view of US Pub. No. 2010/0327235 to Atkinson.
Regarding claims 6-7 and 16-17, Tseng teaches the core may include additional materials or additives to impart desired physical or chemical properties.  Tseng does not explicitly teach the mixture further comprising a UV protectant.
However, Atkinson teaches a glass fiber reinforced thermoplastic resin comprising from 30 to 70 wt% thermoplastic resin, 20 to 60% wt reinforcing fibers, and up to 10 wt% of a conductive filler dispersed (Atkinson, abstract, para 0011) as well as various additive including UV absorbers (UV protectant) present in amounts from 0.01 to 3.0 parts by weight based on 100 parts by weight of the total composition (0.01 to 3.0% by weight of the polymer mixture) , excluding any filler (Id., para 0032, 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of Tseng, wherein the resin of the core further contains the UV absorbers (UV protectant) of Atkinson in an amount of 0.01 to 3.0 parts by weight of the resin mixture, motivated by the desire of using conventionally known additive predictably suitable for use in glass fiber reinforced thermoplastic resin and in predictably suitable amounts as well as based upon the desire to impart UV absorbing properties.   While the reference does not specifically teach the claimed range of at least 0.15% by weight of the polymer mixture, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the UV absorber, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claims 1, 4-5, 10, 11, 14-15, and 20 above, in view of USPN 4,734,321 to Radvan.
Regarding claims 8-9 and 18-19, in shown that the core layer of Tseng is not necessarily capable of achieving the claimed property and requires optimization of the structure, Tseng teaches the size of the fiber used may depend on the desired properties (Tseng, para 0070).  Tseng is silent with regards to the tensile strength and stiffness of the composite.  
However, Radvan teaches sheet material comprising reinforcing fibers and wholly or substantially unconsolidated particulate plastic material in which the fibrous and plastic components are bonded into a structure (Radvan, abstract).  Radvan teaches a specific embodiment having a polypropylene matrix with carbon fiber having a tensile strength of 83 MPa (12,038 psi) and a Flexural Modulus of 6290 MPa (stiffness of 912,287 psi) (Id., Table 1).  It would have been obvious to one of ordinary skill in the art to form the composite of Tseng, wherein the composite has a tensile strength of 83 MPa (12,038 psi) and flexural modulus of 6290 MPa (stiffness of 912,287 psi) as taught by Radvan, motivated by the desired of forming composite having conventionally known properties predictably suitable in sheet material comprising reinforcing fibers and plastic components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2007/0125493 to Jang teaches an electrically conductive  sheet molding compound comprising a conductive filler, such as nano-scaled graphene plates (NGP) and that NGP can be produced at lower cost compares to carbon nano-tubes but have comparable strength, stiffness, and electrical conductivity.  US Pub. No. 2021/0001599 to Zhang teaches a chopped roving thermoplastic composite sheet comprising a web or mesh of chopped rovings and a thermoplastic resin that fully saturates the web or mesh of chopped rovings, wherein the chopped rovings are adhered together with the thermoplastic resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789